Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stolorz et al. (US 8645517 B2) – policy-based content delivery network selection, but does not disclose extract a combination of the network services of an initial operation and a spare network service, wherein the combination of the network services of the initial operation comprise a first service providing system at a calling side of the communication and a second service providing system at a receiving side of the communication, the first and second service providing system are separate systems, wherein the spare network service comprises a third service providing system, at the calling side of the communication, that serves as a spare system for the first service providing system, and a fourth service providing system, at the receiving side of the communication, that serves as a spare system for the second service providing system, the third and fourth service providing system are separate systems, and when the network service state confirmation unit confirms that the network service at present is abnormal, the network service switching unit changes the combination of the network services by switching from the service providing system corresponding to the network service that is abnormal to the service providing system corresponding to the spare network service, wherein the switching comprises: switching from the first service providing system to the third service providing system, or switching from the second service providing system to the fourth service providing system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462